Citation Nr: 1241304	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  

2. Entitlement to a total disability rating for individual unemployability (TDIU), for accrued benefits purposes.  

3. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  He died on February [redacted], 2007.  The appellant is his widow.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In those decisions, the RO denied claims for service connection for the cause of the Veteran's death; service connection for PTSD for accrued benefits purposes and entitlement to a TDIU for accrued benefits purposes.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

For the accrued benefits claims, outstanding service records or VA records are considered to be in the constructive possession of VA at the time of death but the Board is generally only to consider the evidence in the file prior to the date of a veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4) (Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2006 the Veteran submitted several VA records with a statement, including a partial September 2005 VA examination report.  The entire report is not in the file.  On remand, all VA treatment records created prior to the Veteran's death, including the September 2005 VA examination report and the Veteran's vocational rehabilitation folder, should be associated with the file.  The accrued claims should then be readjudicated, but no new evidence associated with the file (other than that in VA's constructive possession, like VA records created prior to death) are to be considered in adjudicating the accrued claims.  

For the claim for service connection for the cause of the Veteran's death, the September 2007 notice letter is inadequate.  On remand, The AOJ should send corrective notice that complies with Hupp v. Nicholson, 21 Vet. App 324, 352-353 (2007).  

Also, the AOJ should, with any necessary assistance from the appellant, associate the following with the file: Social Security Administration (SSA) records; records from the private hospital where the Veteran died (see February 2007 death certificate); the police report regarding the circumstances of the Veteran's death (see December 2007 report of contact with local law enforcement); and the autopsy report (see February 2007 death certificate).  

Finally, after the above development is completed, send the claims file and a copy of this remand to a physician for review.  The physician should determine whether there is a 50 percent probability or greater that any of the Veteran's service-connected disabilities contributed to the cause of the Veteran's death or whether there is a 50 percent probability or greater that Veteran's cause of death was at all related to his service.  

Accordingly, the case is REMANDED for the following action: 

1. First, associate with the file all outstanding VA treatment records created prior to the Veteran's death, including a September 2005 VA examination report and the Veteran's vocational rehabilitation folder.  If unavailable, a negative reply is requested and should be associated with the file.  

2. Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claim for service connection for the cause of the Veteran's death.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claim and should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

3. With any necessary assistance from the appellant, associate the following with the file for the claim for service connection for the cause of the Veteran's death: Social Security Administration (SSA) records; records from the terminal hospitalization (see February 2007 death certificate); the police report regarding the circumstances of the Veteran's death (see December 2007 report of contact); and autopsy report (see February 2007 death certificate).  

If any of the above information is unavailable, a negative reply is requested and should be placed in the file.  Notify the appellant of any unavailable information in accordance with 38 C.F.R. § 3.159(e) (2012).  

4. Send the claims file and a copy of this remand to a physician for review.  The physician should determine whether there is a 50 percent probability or greater that any of the Veteran's service-connected disabilities contributed to the cause of the Veteran's death or whether there is a 50 percent probability or greater that Veteran's cause of death was at all related to his service.  

All conclusions should be supported with adequate rationale.  

5.  Readjudicate the claims for service connection for PTSD and entitlement to TDIU on an accrued basis; only consider evidence in the file and in VA's constructive possession prior to the Veteran's death.  

Next, readjudicate the claim for the cause of the Veteran's death.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

